UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1162


THOMAS EARL JONES,

                    Plaintiff - Appellant,

             v.

WILBERT BURIAL VAULT INC; BOYD C. ANDERSON; STEPHEN M.
YOUNG,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:15-cv-03408-TMC)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Earl Jones, Appellant Pro Se. Vernon F. Dunbar, McANGUS, GOUDELOCK
& COURIE, LLP, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thomas Earl Jones appeals the district court’s order dismissing his civil action

seeking recovery under a profit sharing retirement plan administered by his former

employer, Wilbert Burial Vault, Inc. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Jones v.

Wilbert Burial Vault Inc., No. 6:15-cv-03408-TMC (D.S.C. Jan. 6, 2017). In light of this

disposition, we deny the Defendants’ motion to dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2